Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to the Response to Election/Restriction filed 08/04/2022.
	Claims 1-20 are pending.
Priority
	The instant application, filed 09/17/2022, claims priority to provisional application 62/091,298 filed on 09/17/2017.
Information Disclosure Statement
The information disclosure statement (IDS) dated 08/04/2022, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits, except where noted.
Drawings
The drawings are objected to because Figure 36 on page 5 of the Drawings filed on 11/25/2020, is upside down.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. Pages 21-23 and 35 provide examples of these hyperlinks.  See MPEP § 608.01.

Election/Restrictions
Applicant’s election without traverse of a composition comprising a combination of NSC232003 and NSC127716, in the reply filed on 08/04/2022, is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 
In the course of the search, the species election was broadened to include NSC112907 (THU).
Claims 1-14 are examined on the merits herein.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0226355 to Saunthararajah (effective filing date of 05/24/2019, PTO-892) in view of Myrianthopoulos (published 2016, Eur. Jn. Of Med. Chem., IDS) and US 2022/0152075 to Saunthararajah (effective filing date of 12/03/2015, PTO-892).
.
	Saunthararajah ‘355 teaches treating cancer by administering decitabine, which is NSC112907, and 5-azacytidine (abstract).  This administration can be combined with an inhibitor of cytidine deaminase, such as tetrahydrouridine, which is THU/NSC112907 (abstract).  
	Pancreatic cancer is taught (pg. 24, claim 5).  
	Administering 0.07-0.4mg/kg of decitabine is taught (pg. 23—claim 1, pg. 24—claims 7-8, 25).  Administering 0.5-4mg/kg of 5-azacytidine is taught (pg. 23—claim 1, pg. 24—claims 7-8, 25).  Administering 5-15 mg/kg of a cytidine deaminase (pg. 23—claim 1, pg. 24—claims 7-8, 25).
	Parenteral administration is taught (paragraph 77).
	Humans are taught (paragraphs 7-8, 14, 36-38, 91-95, pgs. 23&24—claims 1 and 20).
	Administering at least one additional active ingredient, such as granulocyte colony-stimulating factor, is taught (paragraph 13, pg. 24—claim 15).  
	Decitabine and 5-azacytidine are taught as inhibitors of the epigenetic regulator DNMT1, DNA methyltransferase 1 (paragraph 52).  
	While Saunthararajah ‘355 teaches a method of treating pancreatic cancer by administering NSC127716, which is decitabine, and NSC112907, it differs from that of the instantly claimed invention in that it does not teach NSC232003 or a single composition.
	Myrianthopoulos teaches NSC232003 as a highly potent and cell-permeable UHRF1 inhibitor that disrupts DNMT1/UHRF1 interactions, thereby inhibiting DNA methylation (abstract, introduction, pg. 392--Fig. 2, Col. 2, p. 393).  Myrianthopoulos further teaches that the oncogenic functionality of UHRF1 has been correlated to negative regulation of tumor suppressors (Introduction).  
	Myrianthopoulos teaches 5-azacytidine as a known DNA methylation inhibitor whose decrease in genomic 5mC content is used comparatively to rate other compounds’ abilities to inhibit DNA methylation (pages 392-392).
	Saunthararajah ‘075 teaches methods of treating cancer by administering a single composition comprising decitabine, 5-azacytidine, tetrahydrouridine, and pharmaceutically acceptable excipients (abstract, pg. 7, claim 1, paragraph 34).  Saunthararajah ‘075 also teaches methods of treating cancer by administering a first composition comprising decitabine, tetrahydrouridine and a carrier, and a second composition comprising 5-azacytidine, tetrahydrouridine and a pharmaceutically acceptable carrier.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the 5-azacytidine of Saunthararajah ‘355 with the NSC232003 taught by Myrianthopoulos, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute 5-azacytidine with NSC232003, with a reasonable expectation of success, because Saunthararajah ‘355 teaches 5-azacytidine as an inhibitor of DNA methylation and Myrianthopoulos teaches NSC232003 as a highly potent and cell-permeable inhibitor of DNA methylation, and substituting equivalents (5-azacytidine and NSC232003) known for the same purpose (inhibiting DNA methylation) is prima facie obvious, see MPEP 2144.06.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify administering the active ingredients of Saunthararajah ‘355 and Myrianthopoulos in a single composition, as taught by Saunthararajah ‘075, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify administering the active ingredients of Saunthararajah ‘355 and Myrianthopoulos as a single composition, with a reasonable expectation of success, because Saunthararajah ‘075 teaches that compositions comprising decitabine, 5-azacytidine, tetrahydrouridine and pharmaceutically acceptable carrier, can be administered as single compositions or as separate compositions.  

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0226355 to Saunthararajah (effective filing date of 05/24/2019, PTO-892), Myrianthopoulos (published 2016, Eur. Jn. Of Med. Chem., IDS) and US 2022/0152075 to Saunthararajah (effective filing date of 12/03/2015, PTO-892), as applied to claims 1-10 and 12-13 above, and further in view of Cancer.net (published 2019, PTO-892).
	Saunthararajah ‘355, Myrianthopoulos, and Saunthararajah ‘075 are applied as discussed in the above 35USC 103 rejection.
	While Saunthararajah ‘355, Myrianthopoulos, and Saunthararajah ‘075 teach a method of treating pancreatic cancer by administering a composition comprising NSC232003 and NSC127716, they differ from that of the instantly claimed invention in that they do not teach the pancreatic cancer as pancreatic ductal cell adenocarcinoma.
	Cancer.net teaches as pancreatic ductal cell adenocarcinoma as the most common type of pancreatic cancer (pages 1-2).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the pancreatic cancer of Saunthararajah ‘355 and Myrianthopoulos as pancreatic ductal cell adenocarcinoma, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the pancreatic cancer of Saunthararajah ‘355 and Myrianthopoulos as pancreatic ductal cell adenocarcinoma, with a reasonable expectation of success, because Cancer.net teaches pancreatic ductal cell adenocarcinoma as the most common type of pancreatic cancer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622  

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622